

115 HRES 1094 IH: Commemorating the 100th anniversary of the Armistice Agreement, the 100th anniversary of the return of the Unknown Soldier, and the 100th anniversary of the Tomb of the Unknown Soldier.
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1094IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Brady of Pennsylvania (for himself, Mr. Gallego, and Mr. Young of Alaska) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONCommemorating the 100th anniversary of the Armistice Agreement, the 100th anniversary of the return
			 of the Unknown Soldier, and the 100th anniversary of the Tomb of the
			 Unknown Soldier.
	
 Whereas, on April 2, 1917, President Thomas Woodrow Wilson asked Congress to convene an extraordinary session to officially declare war on the Imperial German Government;
 Whereas, on April 4, 1917, the Senate passed a joint resolution that declared a formal state of war between the United States and the Imperial German Government;
 Whereas, on April 6, 1917, the House of Representatives adopted the same joint resolution that the Senate had passed, thereby marking the official entry of the United States into World War I;
 Whereas more than four million American men and women served in uniform during World War I; Whereas 116,516 Americans died from combat and disease and another 200,000 were wounded;
 Whereas the Armistice Agreement to end World War I was signed in Paris, France, on November 11, 1918, at 11 a.m.;
 Whereas, on March 4, 1921, Congress approved the burial of an unidentified American soldier from World War I in the plaza of the new Memorial Amphitheater at Arlington National Cemetery;
 Whereas, on Memorial Day 1921, four unknown soldiers were exhumed from four World War I American cemeteries in France and United States Army Sergeant Edward F. Younger, who was wounded in combat, highly decorated for valor, and received the Distinguished Service Medal in The Great War, the war to end all wars, selected the Unknown Soldier of World War I from four identical caskets at the city hall in Chalons-sur-Marne, France, on October 24, 1921, by placing a spray of white roses on the third casket from the left;
 Whereas, on October 25, 1921, the casket bearing the unknown soldier was placed on the USS Olympia for transport back to the United States and the French Minister of Pensions presented the Ordre National de la Légion d’Honneur, that country’s highest military award, to the Unknown Soldier;
 Whereas the USS Olympia reached the mouth of the Potomac on November 7, 1921, and on November 9, 1921, joined by the USS North Dakota (BB–29) and the USS Bernadou (DD–153), she stood up the channel to the Nation’s Capital, exchanging salutes from Fort Washington and Mount Vernon during her passage;
 Whereas the USS Olympia moored at the Washington Navy Yard on November 9, 1921, and was welcomed by District of Columbia Brigadier General Harry H. Bandholtz, USA, who commanded the Military District of Washington, and who led a welcoming entourage that included Secretary of War John W. Weeks, Secretary of the Navy Edwin Denby, General of the Armies John J. Pershing, USA, Admiral Robert E. Coontz, CNO, and Major General John A. Lejeune, USMC, Commandant of the Marine Corps;
 Whereas the USS Olympia fired a 21-gun salute, buglers on board sounded attention, and the boatswain piped the Unknown Soldier over the side, the ship’s band playing the Funeral March, followed by the national anthem;
 Whereas the 3rd Cavalry Regiment’s band played Onward Christian Soldiers as the procession, escorted by cavalry troopers, made its way toward additional ceremonies, culminating in interring the Unknown Soldier in Arlington National Cemetery on November 11, 1921; and
 Whereas, since 1921, soldiers from 3rd United States Infantry Regiment headquartered at Fort Myer, Virginia, have stood guard at the Tomb of the Unknown Soldier: Now therefore, be it
	
 That the House of Representatives— (1)recognizes the 100th anniversary of the signing of the Armistice Treaty;
 (2)expresses gratitude and appreciation to the members of the Armed Forces who participated in World War I operations;
 (3)honors the memory of the fallen heroes who wore the uniforms of the Armed Forces during World War I;
 (4)commends the crew of the USS Olympia for their role in transporting the unknown soldier home to the United States;
 (5)commends the soldiers from the 3rd United States Infantry Regiment for standing guard at the Tomb of the Unknown Soldier every day for 100 years, regardless of weather conditions be they rain, sleet, or snow; and
 (6)calls upon all people of the United States to join in the centennial of World War I in events throughout the United States and overseas.
			